UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8268 Firsthand Funds (Exact name of registrant as specified in charter) 469 El Camino Real, Suite 227, Santa Clara, CA 95050 (Address of principal executive offices)(Zip code) SiVest Group, 469 El Camino Real, Suite 227, Santa Clara, CA95050 (Name and address of agent for service) Registrant’s telephone number, including area code: (408) 294-2200 Date of fiscal year end: December 31, 2008 Date of reporting period: June 30, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.
